

115 HR 6558 IH: National Overflight and New Onerous, Incessant Sound Elimination Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6558IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Rohrabacher introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, of the United States Code, to prioritize the reduction of noise pollution in air
			 commerce.
	
 1.Short titleThis Act shall be cited as the National Overflight and New Onerous, Incessant Sound Elimination Act or NO NOISE Act. 2.PolicySection 40101 of title 49, United States Code, is amended by—
 (1)redesignating paragraphs (4) through (16) as paragraphs (6) through (18), respectively; and (2)inserting after paragraph (3) the following:
				
 (4)assigning and maintaining community concerns, including noise, as the second highest priority in air commerce.
 (5)before authorizing new air transportation services, evaluating the implications of such services on the communities which will be impacted, informed by engagement with the impacted communities, both through local governments and the general public..
			